Citation Nr: 0841244	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  03-25 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for left hemiparesis with amyotrophia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1969 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas (RO).

A motion to advance this case on the docket was received and 
granted by the Board in May 2004, for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  A December 1970 Board decision denied service connection 
for left hemiparesis with amyotrophia.

2.  The additional evidence received since the time of the 
final December 1970 Board decision does not raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for left hemiparesis with 
amyotrophia.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for left hemiparesis with amyotrophia is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A June 2004 Board decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for entitlement to service connection for left hemiparesis 
with amyotrophia.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Consequent to a May 2006 Order granting a May 2006 Joint 
Motion for Remand (Joint Motion), the veteran's appeal has 
been remanded to the Board.

A letter was sent to the veteran and his attorney on July 24, 
2006, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to readjudication.  A letter was received 
from the veteran's attorney in August 2006, enclosing a 
statement for the Board's consideration, and noting that the 
veteran had no additional information to submit.  The 
veteran's case was remanded in October 2006 for compliance 
with the provisions of Kent v. Nicholson, 20 Vet. App. 1 
(2006), and now returns for appellate review.

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, the Court remanded the Board's 
decision in this matter, finding that the VA had not met its 
statutory and regulatory duty to notify, or provide adequate 
reasons and bases for the respective issues on appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  Therefore, the Board finds that its 
decision of June 4, 2004, failed to provide the veteran due 
process under the law.  Accordingly, in order to prevent 
prejudice to the veteran, the June 2004 decision of the Board 
must be vacated, and a new decision is entered as if that 
Board decision had never been issued.

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for left hemiparesis with 
amyotrophia, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to 
initial adjudication of the veteran's claim, a letter dated 
in March 2003 satisfied the duty to notify provisions with 
respect to the claim to reopen; an additional letter was sent 
in February 2007.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Moreover, the veteran was notified of regulations 
pertinent to the establishment of an effective date and of 
the disability rating by a letter dated in February 2007.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the veteran was notified of the regulations 
pertinent to claims to reopen based on the submission of new 
and material evidence, and of the specific evidence required 
to reopen, in a letter dated in February 2007, followed by 
readjudication in supplemental statements of the case dated 
in April 2008 and May 2008.  See Kent v. Nicholson, 20 Vet. 
App 1 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification followed by readjudication of the claim, such as 
a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  

Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although 
a VA examination was not conducted with respect to the 
veteran's claim to reopen the issue of entitlement to service 
connection for a headache disorder, VA is not required to 
obtain an examination for a claim to reopen a finally decided 
decision.  See 38 C.F.R. § 3.159(c).  There is no indication 
in the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   


Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Pertinent procedural regulations provide that "[n]othing in 
[38 U.S.C.A. § 5103A] shall be construed to require [VA] to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
[38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  
Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of the claim.  38 U.S.C.A. § 5108; Evans 
v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. 
Brown, 8 Vet. App. 522, 524 (1996).  The regulation regarding 
new and material evidence was recently amended.  Compare 38 
C.F.R. § 3.156(a) (2001), with 38 C.F.R. § 3.156(a) (2008).  
This amendment to 38 C.F.R. § 3.156(a) applies only to claims 
to reopen a finally decided claim received on or after August 
29, 2001.  The veteran's request to reopen his claim of 
entitlement to service connection for left hemiparesis with 
amyotrophia was filed in March 2003.  Therefore, the current, 
amended regulation applies.  

New evidence means existing evidence not previously submitted 
to VA.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).


The Board denied service connection for left hemiparesis with 
amyotrophia in December 1970, and notified the veteran of the 
decision that same month.  The Board decision was not 
appealed and that decision is final.  38 U.S.C.A. § 7104(c); 
38 C.F.R. § 3.104.  The matters under consideration in this 
case at that time were whether the veteran's left hemiparesis 
with amyotrophia preexisted service and whether it was 
aggravated thereby.  In order for the veteran's claim to be 
reopened, evidence must have been presented or secured since 
the December 1970 Board decision which is relevant to, and 
probative of, these matters.

The evidence of record at the time of the December 1970 Board 
decision relevant to the veteran's claim for service 
connection included the veteran's service medical records and 
the February 1970 VA medical examination report.  The 
additional evidence added to the record since the December 
1970 Board decision includes VA examination reports dated in 
March 1971, June 1972, and February 1978; VA outpatient 
treatment records dated from November 1992 to March 1992 and 
From August 2002 to December 2003; private medical records 
dated from April 1992 to June 1992; a September 2002 private 
opinion regarding the veteran's need for aid and attendance; 
and a statement on the veteran's behalf by his friend, S. H.

The RO denied the veteran's claim for entitlement to service 
connection for left hemiparesis with amyotrophia in December 
1970.  At that time, the record reflected that the veteran's 
left hemiparesis with amyotrophia preexisted service and was 
not aggravated by service, and this continues to be the case.  

The VA examination reports generally reflect only a diagnosis 
of the veteran's current condition, or a confirmation that 
the disorder was congenital in origin and thus preexisted 
service.  The March 1971 VA examination report reiterates the 
previous diagnosis of left hemiparesis with amyotrophia due 
to birth injury or neonatal disease.  The June 1972 VA 
examination report reveals that the veteran had a history of 
left hemiparesis with amyotrophia since July 1969.  The 
February 1978 VA examination report concluded that the 
veteran's left hemiparesis with amyotrophia was "very 
probably based on a congenital type origin, either injury or 
nondevelopment of the right side of the brain."

The September 2002 aid and attendance opinion indicated that 
the veteran required aid and attendance due to his left 
hemiparesis with amyotrophia, but did not indicate whether 
the disorder preexisted service or was aggravated by service.  
Similarly, VA outpatient treatment records generally discuss 
the veteran's currently diagnosed disorder and its current 
manifestations, but do not discuss whether the veteran's 
disorder was congenital, and therefore preexisting, or 
whether it was a disorder incurred in service.  Specifically, 
a November 1991 VA outpatient treatment record revealed that 
the veteran reported having had a stroke in "1968" (sic) 
during Basic Training, and a January 1992 record specified 
that the veteran's prior medical history was significant for 
a right-sided stroke affecting his left side.  Moreover, an 
August 2002 VA outpatient treatment record noted that the 
veteran experienced residual damage from a stroke; a 
September 2002 and October 2002 records indicated that the 
veteran had left sided hemiparesis due to a stroke; and a 
November 2002 record noted that the veteran's speech was 
slurred due to a prior stroke.  

Finally, the May 2006 Joint Motion in this case specifically 
indicated that the Board had erred when it failed to discuss 
the November 2002 statement of the veteran's friend, S. H.  
This "buddy statement" asserts that he and the veteran grew 
up together, and that the veteran had "no physical 
impediments that was noticeable."  Listing several physical 
activities that he and the veteran engaged in together, the 
statement concludes that the only time S. H. knew the veteran 
"to be unhealthy was when he came from the [military]."  
However, there is no indication that S. H. is a medical 
professional, and thus only his lay observations of the 
veteran's symptomatology may be considered.  See, c.f., 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  To that end, 
S. H.'s statement does not discuss whether the veteran's 
currently diagnosed disorder preexisted service or was not 
aggravated by service (the basis on which the veteran's claim 
was denied by the Board in 1970); indeed, it does not discuss 
the currently diagnosed disorder in any level of specifics.  
For this reason, it is not "material;" his statement, being 
one of a layperson and not a medical professional, is not 
competent evidence to address matters requiring expect 
opinions and therefore cannot provide the required medical 
opinion to reopen the claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993) (holding that lay assertions of medical 
opinions cannot serve as the predicate to reopen a claim).


Accordingly, although the evidence discussed above is 
"new," as it had not been previously considered by VA, it 
is not "material" as it does not raise the reasonable 
possibility of substantiating the veteran's claim.  
Accordingly, the issue of entitlement to service connection 
for left hemiparesis with amyotrophia is not reopened.  As 
new and material evidence to reopen the finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not for application.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for left hemiparesis with amyotrophia is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


